              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                           No. 4:18-CR-00281

                                                     (Judge Brann)
       v.

 JEFFREY G. BOYD,

             Defendant.

                          MEMORANDUM OPINION

                                FEBRUARY 11, 2019

I.    BACKGROUND

      On August 21, 2018, Jeffrey G. Boyd was indicted by the Government on

one count of violating 18 U.S.C. § 922(g)(8), which states:

      (g) It shall be unlawful for any person—
              (8) who is subject to a court order that--
                     (A) was issued after a hearing of which such person
                     received actual notice, and at which such person had an
                     opportunity to participate;
                     (B) restrains such person from harassing, stalking, or
                     threatening an intimate partner of such person or child of
                     such intimate partner or person, or engaging in other
                     conduct that would place an intimate partner in reasonable
                     fear of bodily injury to the partner or child; and
                     (C)
                            (i) includes a finding that such person represents a
                            credible threat to the physical safety of such
                            intimate partner or child; or
                            (ii) by its terms explicitly prohibits the use,
                            attempted use, or threatened use of physical force
                            against such intimate partner or child that would
                            reasonably be expected to cause bodily injury;
              to ship or transport in interstate or foreign commerce, or possess in or
              affecting commerce, any firearm or ammunition; or to receive any
              firearm or ammunition which has been shipped or transported in
              interstate or foreign commerce.

On December 6, 2018, Boyd filed a Motion to Dismiss the Indictment.1 The

motion has been fully briefed and is now ripe for disposition. For the reasons that

follow, the motion is denied.

II.           DISCUSSION

              Boyd was indicted after a complaint was filed with the Pennsylvania State

Police, who ultimately turned the case over to the authority of the United States

Secret Service. When he was initially located by the State Troopers, Boyd was in

possession of a firearm. He subsequently admitted possessing other firearms at his

home in Oklahoma with the knowledge that he was the subject of an Oklahoma

Emergency Order of Protection; Boyd attached this protective order to his

supporting brief as Exhibit One.

              Boyd contends that the statute under which he was charged is

unconstitutional as applied to him. Constitutional challenges to statutory schemes

fall into one of two categories. Facial attacks argue that no application of the

statute is constitutional. An as applied challenge, which the Court is faced with




                                                            
1
       ECF No. 48.


                                                               - 2 - 
here, is one where the movant asserts that the statute is unconstitutional “as

applied” to the movant’s particular circumstances.

              As an initial matter, it is clear that Boyd’s conduct certainly falls within the

scope of Section 922(g)(8). Boyd was subject to an Emergency Order of

Protection issued by the State of Oklahoma District Court for Tulsa County.2 The

March 19, 2018 protective order indicates on its face that Boyd had been, or would

be provided the opportunity to be heard and that a hearing was scheduled for April

19, 2018,3 in conformity with Section 922(g)(8)(A). Boyd does not quarrel with

this in his briefing. Additionally, it is undisputed that Boyd’s former spouse, the

subject of the protective order, qualified as an “intimate partner” under 18 U.S.C. §

921(a)(32).

              The Oklahoma protective order “restrains such person from harassing,

stalking, or threatening an intimate partner of such person or child of such intimate

partner or person” as required by Sections 922(g)(8)(B) and (C)(ii).4 The protective

order also states that Boyd is “prohibited from injuring, abusing, sexually

assaulting, molesting, harassing, stalking, threatening, or otherwise interfering with

the protected person(s), and from use, attempted use or threatened use of physical

                                                            
2
       Def. Ex., ECF No. 49-1.
3
       Id. at 1.
4
       Boyd argues in this brief that the element in subsection (C)(i) has not been met, but (i) and (ii)
       are written in the disjunctive, accordingly, it is sufficient that the protective order only meet
       the element of subsection (C)(ii).


                                                               - 3 - 
force against the protected person(s) that would reasonably be expected to cause

bodily injury.”5 Finally, Boyd does not dispute possessing the firearm in question.

The indictment is therefore sufficient as charged.

              Having satisfied for the record that Boyd has been properly charged, I now

turn to his as-applied challenge to the statute.

                 The Second Amendment of the Constitution of the United States provides:

“A well regulated Militia, being necessary to the security of a free State, the right

of the people to keep and bear Arms, shall not be infringed.” While the Second

Amendment has been the subject of seeming endless discussion in the public

forum, there has been scant development of this amendment in the way of

substantive case law. I note that it was less than ten years ago that the United

States Supreme Court held that the Second Amendment is incorporated against the

states by the Due Process Clause of the Fourteenth Amendment.6

              That said, it is incontestable that the Second Amendment confers the right to

individuals to keep and bear arms, with limitations, as discussed by the Supreme

Court in District of Columbia v. Heller. Heller notes the “longstanding

prohibitions on the possession of firearms by felons and the mentally ill, or laws

forbidding the carrying of firearms in sensitive places such as schools and


                                                            
5
       Id. at 2.
6
       McDonald v. City of Chicago, Ill., 561 U.S. 742 (2010).


                                                               - 4 - 
government buildings, or laws imposing conditions and qualifications on the

commercial sale of arms.”7

              Recently, in Binderup v. Att’y Gen. United States of Am.,8 the United States

Court of Appeals for the Third Circuit affirmed its prior Second Amendment

framework set forth in United States v. Marzzarella.9 When examining an as-

applied Second Amendment challenge under Marzzarella and Binderup, a court in

this Circuit first examines “whether the challenged law imposes a burden on

conduct falling within the scope of the Second Amendment’s guarantee.”10 “If it

does not, our inquiry is complete,” and there is no Second Amendment violation.11

However, if the law does burden such conduct, a court must “evaluate the law

under some form of means-end scrutiny.”12 “That form in Marzzarella being

intermediate scrutiny.”13 “If the law passes muster under that standard, it is

constitutional. If it fails, it is invalid.”14


                                                            
7
       554 U.S. 570, 595 and 626-27 (2008).
8
       836 F.3d 336 (3d Cir 2016). Binderup is a split en banc decision.
9
       614 F.3d 85 (3d Cir 2010) (Scirica, J.).
10
       Id. at 89.
11
       Id.
12
       Id. See also Binderup at 344 (“As to cases involving burdens on Second Amendment rights,
       Heller did not announce which level of scrutiny applies but cautioned that challenges based on
       those rights are not beaten back by the Government supplying a rational basis for limiting
       them.”)
13
       Binderup at 346.
14
       Marzzarella at 89.


                                                               - 5 - 
              The Third Circuit has not, however, dealt specifically with an as-applied

challenge to subsection (g)(8) of section 922. Therefore, I turn for guidance to a

case cited with approval in Binderup.

              In United States v. Reese,15 the United States Court of Appeals for the Tenth

Circuit held that an as applied challenge to an indictment for possessing firearms

while subject to a domestic protection order survived intermediate scrutiny.

Moreover, the Reese Court held that the defendant could not collaterally attack the

merits of the underlying protection order.16

                             1.             Step One: Determination whether Boyd has “adequately
                                            distinguished his circumstances from those of persons
                                            historically     excluded from    Second  Amendment
                                                          17
                                            protections.”

              Here, Boyd argues that, despite the protective order against him, he is

nevertheless a member of a class of “peaceable” and “virtuous” citizens – a class

which was not historically excluded from the right to bear arms. This argument is

well taken. “Most scholars of the Second Amendment agree that the right to bear

arms was tied to the concept of a virtuous citizenry and that, accordingly, the

government could disarm ‘unvirtuous citizens.’”18


                                                            
15
       627 F.3d 792 (10th Cir 2010).
16
       Id. Boyd asserts in his reply brief that he is not attempting to collaterally attack the Oklahoma
       Emergency Order of Protection.
17
       Id.
18
       Binderup, at 348 and 362.


                                                               - 6 - 
              The threshold inquiry then is whether Section 922(g)(8) regulates conduct

that falls within the scope of the Second Amendment. In other words, the Court

must determine whether Boyd has “adequately distinguished his circumstances

from those of persons historically excluded from Second Amendment

protections.”19 As delineated in Heller, “the right is not unlimited, however, as the

Second Amendment affords no protection for the possession of dangerous and

unusual weapons, possession by felons and the mentally ill, and the carrying of

weapons in certain sensitive places.”20 “Heller’s list of presumptively lawful

regulations is not exhaustive, and accordingly, the Second Amendment appears to

leave intact additional classes of restrictions.”21

              United States v. Reese provides somewhat abbreviated analysis as to this

point; despite that, my thinking is along the same lines. The Tenth Circuit in Reese

held that, generally, Section 922(g)(8) imposes a burden on the defendant’s

possession of otherwise legal firearms, such that the right falls under the guarantee

set forth in the Second Amendment. “At its core, the Second Amendment protects

the right of law-abiding citizens to possess non-dangerous weapons for self-


                                                            
19
       Binderup, at 347.
20
       Marzzarella, at 92.
21
       Id. at 92-3. See also Scarborough v. United States, 431 U.S. 563, 572, (1977) (“By prohibiting
       possession by felons,] Congress sought to rule broadly—to keep guns out of the hands of those
       who have demonstrated that they may not be trusted to possess a firearm without becoming a
       threat to society.” (internal quotation marks omitted)).


                                                               - 7 - 
defense in the home.”22 “Prudence counsels caution when extending these

recognized exceptions to novel regulations unmentioned by Heller.” Section

922(g)(8)’s “prohibition of the possession of firearms” by a person subject to a

protection order is “one of those regulations unmentioned by Heller.”23 Given the

concept that those historically prohibited from possessing weapons were

‘unvirtious citizens, that is to say “any person who has committed a serious

criminal offense, violent or nonviolent,”24 I find that Boyd, the subject of a

protective order, is not in that class of persons.

              The process for issuance of a protective order is admittedly much less

involved than a criminal conviction. Often, an initial protective order is issued ex

parte, without advance notice to the subject, and with only the statement of the

alleged victim in support, until such time a hearing may be held. That is the case

here.

              Whereas those ‘unvirtuous’ individuals historically barred from possessing

firearms were those who have been afforded the full panoply of Constitutional

protections for an accused – a fair trial, before a jury of ones peers, represented by

counsel, with the opportunity to confront witnesses – it is easy to suggest that the



                                                            
22
       Id. at 92.
23
       Id. at 93.
24
       Binderup, at 348.


                                                               - 8 - 
subject of a protective order is not in the same class of ‘unvirtuous citizens’ as an

individual who has been adjudicated guilty of a criminal offense.25 I find then that

Boyd has met his burden of showing that he is within the class of individuals who

maintain a Second Amendment right to bear arms. The burden now shifts to the

Government to demonstrate that the statute’s purpose is “important and the means

to achieve it substantially related.”26

                             2.             Step Two: “The burden shifts to the Government to
                                            demonstrate that the regulation satisfies some form of
                                            heightened scrutiny.”27

                                            a.         Intermediate scrutiny applies

              Although the Tenth Circuit provided limited guidance as to step one in

Reese, its analysis as to step two is both thorough and instructive regarding

whether intermediate or strict scrutiny should apply. In holding that intermediate

scrutiny is the appropriate mode of analysis, the Reese Court explained, as follows:

              We must apply some level of heightened scrutiny and, in doing so, must
              look to analogous cases for guidance on precisely what level to apply.

              In recent months, both the Third and Seventh Circuits have applied
              intermediate scrutiny to Second Amendment challenges to federal
              firearm laws. In Marzzarella, the Third Circuit, citing analogous First
              Amendment cases, concluded that “[w]hether or not strict scrutiny may
                                                            
25
       Similarly, nor do I find that Boyd as the subject of a protective order is in other classes of
       individuals historically subject to disarmament – the mentally ill, those prohibited from
       carrying firearms in sensitive places such as schools and government buildings, or laws
       imposing conditions and qualifications on the commercial sale of arms.
26
       Binderup, at 341.
27
       Id, at 347.


                                                                     - 9 - 
apply to particular Second Amendment challenges, it is not the case that
it must be applied to all Second Amendment challenges.” 614 F.3d at
96. In other words, the Third Circuit concluded, “the Second
Amendment can trigger more than one particular standard of scrutiny,”
depending, at least in part, upon “the type of law challenged and the
type of [Second Amendment restriction] at issue.” Id. at 97. The Third
Circuit in turn concluded that the specific statute it was reviewing, 18
U.S.C. § 922(k), which prohibits the possession of firearms with
obliterated serial numbers, “should be evaluated under intermediate
scrutiny” because “[t]he burden imposed by the law d[id] not severely
limit the possession of firearms,” as did “[t]he District of Columbia’s
handgun ban” that was at issue in Heller. Id. Turning again to analogous
First Amendment cases, the Third Circuit framed the intermediate
scrutiny inquiry in this way: whether the challenged law served a
“significant,” “substantial,” or “important” governmental interest, and,
if so, whether the “fit between the challenged [law] and the asserted
objective [wa]s reasonable, not perfect.” Id. at 98. And, finally, the
Third Circuit concluded that “[t]hose requirements [we]re met” because
the purpose of § 922(k), i.e., “preserving the ability of law enforcement
to conduct serial number tracing ... constitute[d] a substantial or
important interest,” id., and § 922(k) “fit[ ] reasonably with that
interest,” id., by “[r]egulating the possession of unmarked firearms-and
no other firearms,” id. at 99.

In Skoien, the Seventh Circuit sitting en banc, applied a similar test and
reached a similar result with respect to a different statute, 18 U.S.C. §
922(g)(9), which prohibits any person “who has been convicted in any
court of a misdemeanor crime of domestic violence” from possessing
firearms. In doing so, the Seventh Circuit first inferred from Heller “that
exclusions [on firearm possession] need not mirror limits that were on
the books in 1791” and “that some categorical disqualifications are
permissible: Congress is not limited to case-by-case exclusions of
persons who have been shown to be untrustworthy with weapons, nor
need these limits be established by evidence presented in court.”
Skoien, 614 F.3d at 641. In turn, the Seventh Circuit, citing cases
involving analogous constitutional rights, concluded that § 922(g)(9)
was subject to intermediate scrutiny and framed the inquiry in this way:
whether the statute was “substantially related to an important
governmental objective.” Id. In answering that inquiry, the Seventh
Circuit held that “the goal of § 922(g)(9), preventing armed mayhem,

                                  - 10 - 
              [wa]s an important governmental objective” and that “[b]oth logic and
              data establish[ed] a substantial relation between § 922(g)(9) and this
              objective.” Id. at 642.

              The initial question we must address is whether intermediate scrutiny
              is also appropriate for the statute challenged by Reese. To be sure, §
              922(g)(8) is arguably more restrictive than § 922(k), the statute at issue
              in Marzzarella, in that it prohibits the possession of all types of
              firearms. On the other hand, however, § 922(g)(8) is less restrictive than
              § 922(k) in that it applies only to a narrow class of persons, rather than
              to the public at large. And, in that regard, § 922(g)(8) is substantially
              similar to § 922(g)(9), the statute at issue in Skoien. Specifically, both
              statutes prohibit the possession of firearms by narrow classes of persons
              who, based on their past behavior, are more likely to engage in domestic
              violence. Based upon these characteristics, we conclude that §
              922(g)(8), like the statutes at issue in Marzzarella and Skoien, is subject
              to intermediate scrutiny.28


              The United States Court of Appeals for the Seventh Circuit explained that

“to pass constitutional muster under intermediate scrutiny, the government has the

burden of demonstrating that its objective is an important one and that its objective

is advanced by means substantially related to that objective.”29

                                            b.         18 U.S.C. § 922(g)(8) has an important objective.

              The Government has likened this case to Marzzarella. I respectfully

disagree. Marzzarella dealt with Section 922(k), possession of a firearm with an

obliterated serial number. The objective of Section 922(g)(8) is substantially

different from the objective of Section 922(k).

                                                            
28
       Reese, at 801-02.
29
       United States v. Williams, 616 F.3d 685, 692 (7th Cir. 2010).


                                                                     - 11 - 
              To parse this statutory language, I turn again to the analysis delineated in

Reese. The Tenth Circuit explained in Reese that, “the objective of § 922(g)(8) is

to keep firearms out of the hands ‘of people who have been judicially determined

to pose a credible threat to the physical safety of a family member, or who have

been ordered not to use, attempt to use, or threaten to use physical force against an

intimate partner or child that would reasonably be expected to cause bodily injury,’

because ‘such persons undeniably pose a heightened danger of misusing

firearms.’”30 In order to reach this conclusion, the Reese Court relied on United

States v. Skoien, a case from the Seventh Circuit that, “though focused on §

922(g)(9) rather than § 922(g)(8), points to evidence that is highly relevant to, and

supportive of, the government’s assertion that the restriction imposed by §

922(g)(8) is substantially related to an important government objective.”31

              The Skoien Court stated:

              That firearms cause injury or death in domestic situations also has been
              established. Domestic assaults with firearms are approximately twelve
              times more likely to end in the victim’s death than are assaults by knives
              or fists. Linda E. Saltzman, James A. Mercy, Patrick W. O’Carroll,
              Mark L. Rosenberg & Philip H. Rhodes, Weapon Involvement and
              Injury Outcomes in Family and Intimate Assaults, 267 J. Am. Medical
              Ass’n 3043 (1992). Part of this effect stems from the fact that some
              would-be abusers go buy a gun, see Susan B. Sorenson & Douglas J.
              Wiebe, Weapons in the Lives of Battered Women, 94 Am. J. Pub.
              Health 1412 (2004), and much from the fact that guns are more lethal

                                                            
30
       Reese, at 802.
31
       Id.


                                                               - 12 - 
than knives and clubs once an attack begins. See [Franklin E. Zimring,
Firearms, Violence, and the Potential Impact of Firearms Control, 32
J.L. Med. & Ethics 34 (2004) (collecting studies) ]. The presence of a
gun in the home of a convicted domestic abuser is “strongly and
independently associated with an increased risk of homicide.” Arthur
L. Kellermann, et al., Gun Ownership as a Risk Factor for Homicide in
the Home, 329 New England J. Medicine 1084, 1087 (1993). See also,
e.g., Jacquelyn C. Campbell, et al., Risk Factors for Femicide in
Abusive Relationships: Results from a Multisite Case Control Study,
93 Am. J. Pub. Health 1089, 1090 (2003); James E. Bailey, et al., Risk
Factors for Violent Death of Women in the Home, 157 Archives of
Internal Medicine 777 (1997); Douglas J. Wiebe, Homicide and Suicide
Risks Associated with Firearms in the Home: A National Case-Control
Study, 41 Annals of Emergency Medicine 771 (2003). And for this
purpose the victims include police as well as spouses, children, and
intimate partners. Responding to a domestic-disturbance call is among
an officer’s most risky duties. Approximately 8% of officers’ fatalities
from illegal conduct during 1999 through 2008 arose from attempts to
control domestic disturbances. FBI, Law Enforcement Officers Killed
and Assaulted 2008 Table 19 (2009).

Finally, the recidivism rate is high, implying that there are substantial
benefits in keeping the most deadly weapons out of the hands of
domestic abusers. For example, a study of persons arrested for
misdemeanor domestic violence in Cincinnati concluded that 17% of
those who remained in the area were arrested again for domestic
violence within three years. John Wooldredge & Amy Thistlethwaite,
Reconsidering Domestic Violence Recidivism: Individual and
Contextual Effects of Court Dispositions and Stake in Conformity vi
(1999). The full recidivism rate includes violence that does not lead to
an arrest. Estimates of this rate come from survey research and range
from 40% to 80% “when victims are followed longitudinally and
interviewed directly.” Carla Smith Stover, Domestic Violence
Research, 20 J. Interpersonal Violence 448, 450 (2005). See also Julia
C. Babcock, et al., Does Batterers’ Treatment Work? A Meta-Analytic
Review of Domestic Violence Treatment, 23 Clinical Psychology Rev.
1023, 1039 (2004) (estimating a 35% recidivism rate based on partners’
reports). Skoien cites, as if it were favorable, a study showing that
within three years of conviction 48% of domestic abusers “suspended”
their abusive conduct-which means that the other 52% did not, and that

                                 - 13 - 
              even the 48% may have committed new crimes within three years after
              conviction. John H. Laub & Robert J. Sampson, Understanding
              Desistance from Crime, 28 Crime & Justice 1, 31 (2001). No matter
              how you slice these numbers, people convicted of domestic violence
              remain dangerous to their spouses and partners.32

              I adopt the Reese Court’s statement of the objective of Section 922(g)(8) and

conclude that the Government has met its burden in this case.

                                            c.         The objective of 18 U.S.C. § 922(g)(8) is advanced by
                                                       means substantially related to its objective.

              My next task in applying intermediate scrutiny is to determine whether

subjecting Boyd to Section 922(g)(8) is substantially related to this objective. The

Government, cautiously applying a strict scrutiny standard, argues that:

              Section 922(g)(8) is aimed at prohibiting access to firearms by persons
              found to have harassed, stalked, threatened the physical safety of, or
              otherwise represented a credible threat to the physical safety of an
              intimate partner or children. 18 U.S.C. § 922(g)(8)(C)(i) and (C)(ii).
              Reducing domestic violence is a compelling government interest.
              Because § 922(g)(8) is narrowly tailored to serve that interest, it is
              constitutionally valid. Lippman, 369 F.3d at 1044 (even if Second
              Amendment protected. individual right to bear arms, § 922(g)(8) would
              be constitutional because “Congress had a compelling government
              interest in enacting § 922(g)(8) to decrease domestic violence.”; see
              also United States v. Luedtke, 589 F. Supp. 2d 1018, 1021 (E.D.Wis.
              2008) (§ 922(g)(8) constitutional following Heller because of
              compelling interest in reducing domestic violence); Knight, 574 F.
              Supp. 2d at 226 (same).33




                                                            
32
       Reese, at 802–03, citing United States v. Skoien, 587 F.3d 803 (7th Cir. 2009).
33
       Govt. Br. ECF No. 59 at 18.


                                                                     - 14 - 
       I agree that Section 922(g)(8) is substantially related to the Government’s

interest in prohibiting access to firearms to persons who have found to have

harassed, stalked, threatened the physical safety of, or otherwise represented a

credible threat to the physical safety of an intimate partner or child. I conclude

therefore that the prosecution of Boyd under § 922(g)(8) is consistent with the

Government’s intended purpose in implementing the statute. Because the statute

and its objective as applied to Boyd pass muster under an intermediate scrutiny

review, the motion to dismiss the indictment as unconstitutional is denied.

III.   CONCLUSION

       In sum, I hold that the Government has not violated Boyd’s Second

Amendment rights, as 18 U.S.C. § 922(g)(8) is not unconstitutional as applied to

Boyd. The indictment will consequently not be dismissed.

       An appropriate Order follows.



                                                  BY THE COURT:



                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




                                        - 15 - 
